Citation Nr: 0501463	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  98-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for a low 
back disability (characterized as posterior moderate disc 
bulge L4-5 and L5-S1), currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an initial evaluation greater than 10 
percent for left ear tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a left ankle 
disability.  

6.  Entitlement to service connection for a right knee 
disability.  

7.  Entitlement to service connection for a left knee 
disability.  

8.  Entitlement to service connection for migraine headaches.  

9.  Entitlement to service connection for maxillary 
sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 1997, the RO (1) granted service connection for 
tinnitus of the left ear and assigned a 10 percent evaluation 
effective July 15, 1997; (2) granted service connection for a 
low back disability and assigned a 10 percent evaluation 
effective July 15, 1997; (3) denied service connection for a 
right ankle disability; (4) denied service connection for a 
left ankle disability; and (5) denied service connection for 
a bilateral knee disability.  

In January 1998, the RO denied service connection for 
bilateral hearing loss.  

In April 1998, the RO increased the evaluation for a low back 
disability to 20 percent effective July 15, 1997 and denied 
service connection for migraine headache, maxillary 
sinusitis, and mild chronic obstructive pulmonary disease 
(COPD) (claimed as recurrent respiratory infections and 
shortness of breath), and arm and hand itching, due to 
asbestos exposure.  

In June 1998, the RO furnished a statement of the case (SOC) 
addressing (1) increased evaluation for tinnitus left ear; 
(2) service connection for hearing loss; 
(3) increased evaluation for a low back disability; (4) 
service connection for a right ankle disability; (5) service 
connection for a bilateral knee disability and left ankle 
disability; and (6) service connection for migraine headache 
and maxillary sinusitis.  The veteran subsequently perfected 
an appeal of these issues.  

In June 1998, the RO also denied service connection for a 
bilateral hip disability secondary to service-connected back 
disability.  

In October 1998, the RO furnished a SOC regarding entitlement 
to service connection for COPD.  In June 2000, the RO 
furnished a supplemental statement of the case (SSOC) on the 
issue of secondary service connection for a bilateral hip 
disability.  The veteran did not perfect an appeal with 
regard to either of these issues and as such, they are not 
before the Board at this time.  

In April 2002, the veteran submitted a statement in support 
of claim wherein he indicated he has ulcers from the use of 
VA prescribed Motrin and has high blood pressure.  A 
development letter regarding these claims was sent in August 
2002, but on review, a rating decision has not been issued.  
Accordingly, these issues are referred to the RO for the 
appropriate action.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding the issues of an increased 
evaluation for a low back disability, an increased evaluation 
for tinnitus, and for service connection for disabilities of 
the right ankle, left ankle, right knee, left knee, migraine 
headaches, and maxillary sinusitis.  

2.  For the period prior to July 29, 1999, the veteran's low 
back disability was manifested by complaints of chronic low 
back pain without significant radiculopathy, magnetic 
resonance imaging (MRI) findings of posterior moderate disc 
bulge at L4-5 with indentation on the anterior thecal sac 
without compression of the nerve roots; and decreased range 
of motion, approximating no more than moderate intervertebral 
disc syndrome (IDS) or moderate limitation of motion of the 
lumbar spine.  Symptoms did not more nearly approximate 
severe lumbosacral strain.  

3.  For the period from July 30, 1999 to April 28, 2002, the 
veteran's low back disability was manifested by complaints of 
chronic low back and bilateral sciatic pain; computed 
tomography (CT) scan findings of moderate spinal stenosis 
suspected at L4-L5 level secondary to disc bulging associated 
with bony spur posteriorly in the midline; symptoms 
consistent with a mild S1 radiculopathy with objective loss 
of ankle reflex and subjective loss of pinprick; one-half 
normal range of motion of the lumbar spine; and a limping 
gait, approximating no more than severe IDS.  

4.  For the period beginning April 29, 2002, the veteran's 
low back disability was manifested by complaints of severe 
low back and leg pain on a daily basis; MRI findings of left 
paracentral disc herniation at L4-5 causing narrowing of the 
left neural foramen; left L5 radiculopathy; flexion limited 
to 30 degrees; and a limping gait.  

5.  For the period from April 29, 2002 to September 22, 2002, 
the veteran's low back disability was evaluated as 60 percent 
disabling, which was the maximum schedular evaluation 
available for IDS under the rating criteria then in effect.  

6.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic manifestations associated with the veteran's low 
back disability approximated no more than severe limitation 
of motion of the lumbar spine.  The chronic neurologic 
symptoms did not more nearly approximate severe incomplete 
paralysis of the sciatic nerve and a combined evaluation in 
excess of 60 percent was not warranted.  

7.  Under the rating criteria in effect beginning September 
26, 2003, a 40 percent evaluation and no more is warranted 
for chronic orthopedic symptoms based on forward flexion of 
the thoracolumbar spine limited to 30 degrees.  The chronic 
neurologic symptoms did not more nearly approximate severe 
incomplete paralysis of the sciatic nerve and a combined 
evaluation in excess of 60 percent is not warranted.  

8.  The veteran is not frequently hospitalized for his 
service-connected low back disability and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  

9.  The maximum schedular evaluation for tinnitus, left ear 
has been in effect since July 15, 1997; the veteran is not 
frequently hospitalized for tinnitus of the left ear and 
objective evidence does not establish that this disability 
has a marked interference with employment beyond that 
contemplated in the schedular standards.  

10.  The veteran's right ankle sprain during service was 
acute and transitory and resolved without residuals; the 
veteran does not have a currently diagnosed right ankle 
disability.  

11.  The veteran's right knee contusion during service was 
acute and transitory and resolved without residuals; the 
veteran does not have a currently diagnosed right knee 
disability.  

12.  The veteran does not have a currently diagnosed left 
ankle disability.  

13.  The veteran does not have a currently diagnosed left 
knee disability.  

14.  Resolving reasonable doubt in the veteran's favor, his 
current migraine headaches are related to his active military 
service.

15.  The preponderance of the evidence is against a finding 
that the veteran's maxillary sinusitis is related to his 
active military service or events therein.  


CONCLUSIONS OF LAW

1.  For the period prior to July 29, 1999, the criteria for 
an evaluation in excess of 20 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).  

2.  For the period from July 30, 1999 to April 28, 2002, the 
criteria for an evaluation in excess of 40 percent for a low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).  

3.  For the period from April 29, 2002 to September 22, 2002, 
the criteria for an evaluation in excess of 60 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).  

4.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation in excess of 60 percent 
for a low back disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

5.  For the period from September 26, 2003 to the present, 
the criteria for an evaluation in excess of 60 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

6.  The criteria for an initial evaluation greater than 10 
percent for tinnitus of the left ear are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.87, Diagnostic Code 6260 (1998, 2002, 2004).  

7.  A right ankle disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

8.  A left ankle disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

9.  A right knee disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

10.  A left knee disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

11.  Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).  

12.  Maxillary sinusitis was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in July 2003, the RO notified the veteran of 
the evidence necessary to substantiate his claims for service 
connection and for increase.  The veteran was advised that 
additional information and evidence was needed and was asked 
to tell VA about any other records that might exist to 
support his claim.  The veteran was also notified of his and 
VA's respective obligations with regard to obtaining 
evidence.  

The June 1998 SOC, the August 1998 SSOC, the May 2003 SSOC, 
and the December 2003 SSOC, collectively notified the veteran 
of the laws and regulations pertinent to his claims.  These 
documents also advised the veteran of the evidence of record, 
of the adjudicative actions taken, and of the reasons and 
bases for the decisions.  The December 2003 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist.  
This SSOC also informed the veteran of the September 2002 
amendments to the rating criteria for IDS and of the 
September 2003 amendments to the rating criteria for 
evaluating disabilities of the spine.  

The claims folder contains the veteran's service medical 
records.  The veteran reported that he receives treatment at 
the VA medical centers (VAMC) in Lake City and Gainesville 
and that he receives no private treatment.  Relevant VA 
records have been obtained.  

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2004); see Charles v. Principi, 16 
Vet. App. 370 (2002).  

The veteran was provided VA respiratory and neurological 
examinations in February 1998.  The Board acknowledges that 
an etiology opinion was not obtained with regard to the 
veteran's sinusitis.  As explained below, service medical 
records are negative for evidence of chronic sinusitis and 
there is no medical evidence suggesting a relationship 
between the veteran's currently diagnosed sinusitis and his 
military service.  Thus, the Board does not find that 
additional examination or VA opinion is warranted.  

The veteran was provided VA spine examinations in July 2000 
and October 2002.  In March 2004, the veteran's 
representative argued that the spine examination was not 
adequate because the examiner did not render an opinion 
regarding ankylosis or fixed deformity.  In December 2004, 
the veteran's representative argued that the October 2002 VA 
examination was inadequate for rating purposes because the 
claims folder was not available for review.  

The examination was for the purpose of determining the 
current severity of the veteran's low back disability in 
connection with his appeal for increase.  On review of the 
examination, the Board finds that it contains all findings 
necessary for rating the severity of the veteran's 
disability.  Range of motion testing was accomplished and 
given the findings, there is no evidence of ankylosis.  The 
examiner also noted that there were no fixed deformities of 
the spine.  Consequently, the Board concludes that the 
October 2002 VA examination was adequate for rating purposes 
and further examination is not required at this time.  

The Board acknowledges that the veteran has not been provided 
VA examinations with regard to his claims for service 
connection for right ankle, left ankle, right knee and left 
knee disabilities.  As explained below, the record does not 
contain medical evidence of currently diagnosed disabilities 
of the right ankle, left ankle, right knee, and left knee.  
Further, service medical records do not indicate chronic 
disability of the right ankle, left ankle, right knee and/or 
left knee.  Consequently, the Board finds that a VA 
examination and medical opinion with respect to these claimed 
disabilities is not required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Low Back Disability (characterized as posterior moderate 
disc bulge L4-5 and L5-S1)

Service medical records show treatment for complaints of 
chronic low back pain.  MRI of the lumbar spine in May 1995 
revealed mild bulge of disc L4-5 and L5-S1 with a slight 
central accentuation L5-S1 but no true herniation seen.  MRI 
of the lumbar spine in June 1996 revealed a posterior 
moderate disc bulge at L4-5 with indentation on the anterior 
thecal sac.  Both nerve roots appeared to escape without 
compression.  No abnormality was otherwise identified in the 
lumbar spine.  Physical Evaluation Board (PEB) findings dated 
in April 1997 indicate the veteran was unfit for duty due to 
chronic low back pain without significant radiculopathy.  On 
separation examination in May 1997, examination of the spine 
revealed decreased range of motion in all directions with 
tenderness.  

The veteran was originally granted service connection for a 
low back disability (characterized as posterior moderate disc 
bulge L4-5 and L5-S1) and assigned a 10 percent evaluation 
effective July 15, 1997 pursuant to Diagnostic Codes 5293-
5295.  

In August 1997, the veteran presented to the VA outpatient 
clinic with complaints of chronic low back pain.  The pain 
radiates to his buttocks and legs.  Straight leg raising was 
positive bilaterally.  Flexion was to 60 degrees, lateral 
flexion to 20 degrees, and rotation to 20 degrees.  Deep 
tendon reflexes were +3.  There were no neurological deficits 
noted.  Diagnosis was chronic low back pain.  X-rays of the 
lumbar spine demonstrated mild degenerative change with 
narrowing intervertebral disc space at L5-S1.  

In April 1998, the evaluation for the veteran's low back 
disability was increased to 20 percent effective July 15, 
1997 pursuant to Diagnostic Codes 5293-5292.  

The veteran underwent a VA spine examination in July 2000.  
He reported bilateral sciatic pain with the left much greater 
than the right, which projects all the way to the base of his 
foot.  He does not currently take any prescription narcotic 
medications.  He cannot lift heavy objects without severe 
back pain.  His current employment involves driving 400 to 
500 miles per day and that makes his back extremely 
uncomfortable.  The veteran's chart was reviewed prior to 
examination.  

On physical examination, range of motion of the lumbar spine 
was as follows: flexion to approximately 35 degrees; 
extension to 20 degrees; lateral rotation to 25 degrees 
bilaterally; and lateral bending to 25 degrees bilaterally.  
Strength in the lower extremities was 5/5 bilaterally in all 
major muscle groups.  Sensation was intact throughout the 
lower extremities with the exception of the left S1 dermatome 
which appeared to be diminished compared to the opposite 
side.  Reflexes were 2+ and symmetric at the knees, 2+ at the 
right ankle, and 1+ at the left ankle.  

The examiner indicated that the veteran had symptoms 
consistent with a mild S1 radiculopathy with objective loss 
of ankle reflex and subjective loss of pinprick.  There 
appeared to be no motor weakness associated with the 
radiculopathy.  The veteran had approximately one-half normal 
range of motion of the lumbar spine secondary primarily to 
pain.  The examiner indicated that the veteran might 
experience some difficulties with his activities of daily 
living requiring heavy lifting or bending. 

In October 2000, the evaluation for the veteran's low back 
disability was increased to 40 percent effective July 30, 
1999 pursuant to Diagnostic Codes 5293-5292.

VA outpatient records from approximately March 2000 through 
April 2002 show complaints of chronic back pain.  On various 
physical examinations during this time period, the veteran 
was able to bend over and reach 12 inches from the floor.  
Straight leg raising was negative and no focal motor or 
sensory deficits were noted.  The veteran walked with a 
limping gait and left talipes varus.  X-rays of the 
lumbosacral spine in January 2001 demonstrated anatomic 
alignment without compression fracture.  Disk space height 
was mildly decreased at L5-S1.  

The veteran underwent a CT scan of the lumbar spine in 
November 2001.  Impression was moderate spinal stenosis 
suspected at L4-L5 level secondary to disc bulging associated 
with bony spur posteriorly in the midline.  Further 
evaluation with MRI was suggested.  

The veteran underwent a VA spine examination in October 2002.  
The veteran reported severe low back and leg pain occurring 
on a daily basis.  He rates the pain as an 8/10.  The lower 
extremity pain is worse on the left.  Everyday he has 
shooting pain in the left leg.  He also reported a burning 
sensation in the bottom lateral aspect of the left foot.  He 
feels he has some weakness that becomes apparent when trying 
to lift objects and when trying to stand erect from a seated 
position.  He has stiffness and has lost a lot of sleep due 
to severe back pain.  He feels he has a lack of endurance and 
by the end of the day has great difficulty in performing job 
requirements.  Currently he is taking Darvocet and Flexeril.  
He has flare-ups approximately two to three times a week.  
During flare-ups his pain is a 10/10 and his range of motion 
is significantly more impaired.  He is currently working in a 
job that requires him to bend over frequently to go into 
tight crawl spaces, climb up and down stairs and ladders, and 
to lift heavy equipment.  

On physical examination, flexion was to 30 degrees with pain 
in the low back and down the left leg.  Extension was to 10 
degrees with localized pain in the low back.  Lateral bending 
was to 15 degrees with pain in the low back.  Axial rotation 
was to 10 degrees bilaterally with pain in his low back and 
down his left leg when turning to the left.  On palpation, 
there were paraspinal muscle spasms and point tenderness, 
particularly to the left.  There were no postural 
abnormalities or fixed deformities of the spine.  Musculature 
of the back appeared normal.  

On neurological examination, the veteran was able to heel and 
toe walk without difficulty.  Strength was 5/5 in both lower 
extremities.  Reflexes were 2+ and symmetric at the knees and 
ankles.  There was a patchy nondermatomal sensory loss in the 
left lower extremity.  

The examiner indicated that the veteran gave a very good 
history of someone with a herniated disc with radiculopathy 
in the lower extremity.  The veteran has significant pain in 
his low back and radicular pain in his lower extremities.  
Motor and sensory examinations were intact but physical 
examination revealed a significant straight leg raise sign on 
the left and a crossed straight leg raise sign on the right.  
The examiner believed that the veteran's symptoms were 
related to the herniated disc on MRI scanning.  With regard 
to the veteran's employability, the examiner indicated that 
given the symptomatic nature of his back and lower extremity 
complaints, his easy fatigability and significant pain, that 
he will continue to have difficulty performing his job 
duties.  

MRI of the lumbar spine in November 2002 revealed a left 
paracentral disc herniation at L4-5 causing narrowing of the 
left neural foramen.  

The veteran underwent a neurosurgical consultation in January 
2003.  On physical examination, motor was 5/5.  Sensory 
examination revealed decreased pinprick in L5 on the left.  
Reflexes were 2+ and Babinski was negative.  Assessment was 
left L5 radiculopathy with associated right L4-5 herniated 
nucleus pulposus.  The physician recommended a 
microdiscectomy.  Outpatient notes dated in 2003 indicate the 
veteran walks with a limping gait and left talipes varus.

In January 2003, the evaluation was increased to 60 percent 
effective April 29, 2002 pursuant to Diagnostic Code 5293.  

Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warrants a 
20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Other potentially applicable rating criteria include 
Diagnostic Codes 5285 (residuals of vertebral fracture), 5286 
(complete bony fixation of the spine), and 5289 (ankylosis of 
the lumbar spine).  A review of the record is negative for 
any medical evidence of vertebral fracture or ankylosis of 
the spine.  Therefore, Diagnostic Codes 5285, 5286, and 5289 
are not for application at any time during this appeal 
period.  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

a.  For the period prior to July 29, 1999

For the period prior to July 29, 1999, the veteran's low back 
disability was evaluated as 20 percent disabling.  

Evidence during this time period indicates that the veteran 
complained of chronic low back pain.  MRI revealed disc 
bulging at L4-5 but radiculopathy was not significant and 
objective neurological findings were minimal.  Outpatient 
records show flexion to 60 degrees, lateral flexion to 20 
degrees, and rotation to 20 degrees.  On review of pertinent 
medical findings, the Board concludes that the veteran's 
disability picture prior to July 29, 1999 approximates no 
more than moderate IDS or moderate limitation of motion of 
the lumbar spine.  Consequently, an evaluation in excess of 
20 percent is not warranted under Diagnostic Codes 5292 or 
5293. 

In terms of functional limitations, the Board acknowledges 
the veteran's complaints of pain.  Notwithstanding, the Board 
does not find adequate pathology to support an evaluation in 
excess of 20 percent.  See DeLuca, supra.  

With regard to Diagnostic Code 5295, the Board notes there 
were x-ray findings of mild degenerative change with 
narrowing of the intervertebral disc space at L5-S1, and 
range of motion testing indicates some limitation of motion.  
On review, however, the medical evidence does not establish 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion, or abnormal 
mobility on forced motion.  Thus, an evaluation in excess of 
20 percent is not warranted under Diagnostic Code 5295.  

b.  For the period from July 30, 1999 to April 28, 2002

For the period from July 30, 1999 to April 28, 2002, the 
veteran's low back disability was evaluated as 40 percent 
disabling.
 
Medical evidence during this period indicates that the 
veteran complained of chronic back pain with radiation into 
the bilateral lower extremities.  CT scan demonstrated 
moderate spinal stenosis secondary to disc bulging.  The 
veteran walked with a limping gait and left talipes varus.  
On VA examination in July 2000, there was objective loss of 
ankle reflex and subjective loss of pinprick.  The veteran 
had difficulty with heavy lifting and bending.  
Notwithstanding, strength in the lower extremities was 5/5 
bilaterally in all major muscle groups.  Sensation was also 
intact throughout the lower extremities except for the S1 
dermatome.  The examiner described the veteran's symptoms as 
consistent with a mild S1 radiculopathy and there appeared to 
be no motor weakness associated with the radiculopathy.  
Consequently, the Board does not find persistent symptoms or 
neurological findings consistent with pronounced IDS and 
concludes that the veteran's disability picture approximates 
no more than severe IDS.  Thus, a 60 percent evaluation is 
not warranted under Diagnostic Code 5293 in effect prior to 
September 23, 2002.  

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating.  There is also no basis for a rating in 
excess of 40 percent based on limitation of motion due to any 
functional loss because the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

c.  For the period beginning April 29, 2002

For the period beginning April 29, 2002, the veteran 
disability's is evaluated as 60 percent disabling.  

Under the criteria in effect prior to September 23, 2002, the 
veteran is receiving the maximum schedular rating for IDS and 
an increased evaluation is not available.  

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is for consideration.  Under 
this provision, IDS can be evaluated based either on the 
duration of the incapacitating episodes or a combination of 
the chronic orthopedic and neurologic manifestations.  

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 60 percent based on 
incapacitating episodes.  The claims folder contains no 
objective evidence of incapacitating episodes as defined by 
Note 1 and 60 percent is the maximum schedular evaluation 
available based on incapacitating episodes.  

In terms of orthopedic manifestations, the Board concludes 
that the range of motion findings (flexion to 30 degrees; 
extension to 10 degrees; lateral bending to 15 degrees; and 
rotation to 10 degrees) approximate severe limitation of 
motion.  Thus, a 40 percent evaluation is warranted for 
orthopedic manifestations.  As discussed above, there is no 
basis for a rating in excess of 40 percent based on 
limitation of motion due to functional loss as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the lumbar spine, absent evidence of ankylosis.  
See Johnston, supra.  

Evidence of record indicates symptoms of an L5-S1 
radiculopathy.  Therefore, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve - the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2004).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.  

In order to warrant an evaluation greater than 60 percent 
based on chronic orthopedic and neurologic manifestations, 
the veteran would need to have a 60 percent evaluation under 
Diagnostic Code 8520 in combination with the 40 percent 
evaluation assigned for orthopedic symptoms.  Relevant 
medical evidence indicates a left L5 radiculopathy and 
decreased sensation in the lower extremities.  There is no 
objective evidence of muscle weakness in the lower 
extremities and strength has been reported as 5/5 in the 
lower extremities.  On review, there is no evidence of severe 
incomplete paralysis of the sciatic nerve with marked 
atrophy.  Thus, an increased evaluation under the revised IDS 
criteria is not warranted.  

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  As indicated, the veteran is already 
receiving a 60 percent evaluation for his low back disability 
and a higher evaluation is not available based on 
incapacitating episodes.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran is entitled 
to a 40 percent evaluation based on forward flexion of the 
thoracolumbar spine to 30 degrees or less.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  As discussed above, 
the Board concluded that neurological symptoms do not more 
nearly approximate a 60 percent evaluation under Diagnostic 
Code 8520 and therefore, an increased evaluation is not 
warranted under the criteria in effect from September 26, 
2003.  

The Board has considered all applicable rating codes and 
amendments.  As the preponderance of the evidence is against 
the claim for an increased evaluation for service-connected 
low back disability, the reasonable doubt doctrine is not for 
application.  See 38 C.F.R. § 4.3 (2004).  

The RO has assigned staged ratings and based on the 
foregoing, the Board concludes they are appropriate.  Thus, 
consideration of additional staged ratings is not warranted.  
See Fenderson, supra.  

On review, the veteran is not frequently hospitalized for his 
service-connected low back disability.  Medical evidence of 
record indicates that the veteran's low back disability 
affects his ability to perform his job duties.  
Notwithstanding, there is no objective evidence showing that 
this disability has a marked interference with employment 
beyond that contemplated in the schedular standards.  Thus, 
referral for an extraschedular evaluation is not warranted.  
See VAOPGCPREC 6-96 (1996).  

Tinnitus, Left Ear

The veteran was originally granted service connection for 
tinnitus, left ear, in October 1997 and assigned a 10 percent 
evaluation effective July 15, 1997.  The veteran disagreed 
with the assigned evaluation and subsequently perfected this 
appeal.  

The RO evaluated the veteran's unilateral tinnitus pursuant 
to Diagnostic Code 6260.  Prior to June 10, 1999, persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma was assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  

Effective June 10, 1999, a maximum 10 percent rating was 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

Effective June 13, 2003, VA amended Diagnostic Code 6260 in 
order to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2004).  

The Board has considered the applicable Diagnostic Code and 
amendments.  The veteran has been receiving the maximum 
schedular evaluation for tinnitus since service connection 
was granted effective July 15, 1997.  As such, a schedular 
evaluation greater than 10 percent is not available.  The 
Board also finds that at no time during the appeal period has 
the veteran's unilateral tinnitus been more than 10 percent 
disabling and staged ratings are not for consideration.  See 
Fenderson, supra.  

On review of the record, the veteran is not frequently 
hospitalized for service-connected tinnitus of the left ear 
and there is no objective evidence showing that this 
disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  
Accordingly, referral for an extraschedular evaluation is not 
warranted.  See VAOPGCPREC 6-96 (1996).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a current disability; 
(2) evidence of disease or injury in service; and (3) 
evidence of a nexus between the current disability and the 
disease or injury in service.  




Bilateral Ankle and Bilateral Knee

The veteran contends that he is entitled to service 
connection for bilateral ankle and bilateral knee conditions.  
In his July 1998 Form 9, he indicated that he began receiving 
treatment while on active duty due to a fall in August 1996 
and has continued to receive care since discharge.  He 
further indicated that he tripped on rocks while on active 
duty and the injury caused right knee pain and a contusion of 
the superior/lateral patella.  He also contends that the 
boots he was required to wear on active duty aggravated his 
knees and ankles.  

On examination for enlistment in October 1990, the veteran's 
feet and lower extremities were reported as normal on 
clinical evaluation.  On August 21, 1994, the veteran 
presented to the emergency room with a chief complaint of 
right foot pain.  He reported that he fell from his tree 
stand (about four feet) and twisted his right foot.  On 
examination, there was no swelling and range of motion was 
within normal limits.  There was minimal tenderness over the 
medial aspect of the right ankle without evidence of 
fracture.  Diagnosis was right ankle sprain.  The veteran 
returned the following day for x-ray, which was negative.  
Diagnosis was grade I ankle sprain.  

In August 1996, the veteran was seen with various complaints 
including right knee pain.  He reported that he tripped on 
the stairs the night before and hit his right knee.  
Examination of the right knee revealed a contusion of the 
superior/lateral patella with tenderness laterally over the 
patella and contusion.  There was decreased range of motion 
secondary to pain and the ligaments were intact x4.  
Assessment was contusion of the right knee.  On an April 1997 
Dental Patient Medical History Form, the veteran reported 
knee trouble.  

On a Report of Medical History Form completed in conjunction 
with his May 1997 separation examination, the veteran 
reported lameness, and "trick" or locked knee.  The veteran 
stated that lameness refers to his feet not working as good 
and getting tripped up going up stairs.  He also reported 
that his left knee locks since 1996 to the present, etiology 
unknown, no treatment, ongoing, NCNS (no complications, no 
sequelae).  On clinical evaluation, the veteran's feet and 
lower extremities were determined to be normal and no 
abnormalities or diagnoses related to the ankles and/or knees 
were noted.  

VA records dated in November 1997 indicate the veteran was 
complaining of "locking" knees and ankle joints.  He was 
referred to orthopedics and evaluated in December 1997.  He 
reported low back, leg, and knee pain.  He also has problems 
with left knee and left ankle.  Assessment/plan was to refer 
to rheumatology because it did not appear to be a surgical 
problem.  

The veteran was seen for a rheumatology consult in March 
1998.  He reported "weak" ankle, knee, and low back.  
Physical examination revealed good range of motion in all 
joints without crepitus.  Impression was that there was no 
evidence of inflammatory arthritis but he did have symptoms 
to support lower extremity nerve entrapment.  The examiner 
suggested nerve conduction studies and a referral to 
neurosurgery if a deficit was noted.  

The veteran underwent a podiatry consult in December 2000.  
Physical examination revealed limited ankle dorsiflexion 
bilaterally.  Assessment was genu varum and talipes equino 
varus.  The veteran related that he had no problem walking 
and declined any intervention.  

Service medical records show the veteran was treated for a 
right ankle sprain and right knee contusion during service.  
These injuries, however, were acute and transitory and 
resolved without residuals.  The veteran reported left knee 
pain at separation from service.  A review of service medical 
records including the separation examination, however, is 
negative for any diagnosis of a chronic right ankle, left 
ankle, right knee and/or left knee disability.  

The Board acknowledges that there is medical evidence of 
limited ankle dorsiflexion.  However, the diagnoses rendered 
at the time of the December 2000 podiatry visit appear to be 
related to the veteran's feet.  A review of the medical 
evidence does not establish that the veteran has currently 
diagnosed disabilities of the right ankle, left ankle, right 
knee and/or left knee.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges the veteran's claim that wearing boots 
during service aggravated his knees and ankles.  On review, 
there is no evidence of pre-existing disabilities of the 
ankles and/or knees and aggravation is not for consideration.  
See 38 C.F.R. § 3.306 (2004).  

As the preponderance of the evidence is against the claims 
for service connection for disabilities of the right ankle, 
left ankle, right knee, and left knee, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Migraine Headaches

The veteran contends that he is entitled to service 
connection for migraine headaches.  The RO originally 
adjudicated the veteran's service connection claim based on 
exposure to asbestos.  In his July 1998 VA Form 9, the 
veteran stated that he did not claim that asbestos caused his 
migraine headaches.  He advised that he worked with fuels 
while in the military and began having headaches while on 
active duty.  He used an over-the-counter medication and at 
that time, his headaches were under control.  He did not seek 
medical treatment until they began occurring more frequently 
and the medication was no longer beneficial.  

The veteran underwent a VA neurological examination in 
February 1998.  The examiner stated that the veteran most 
likely suffers from migraine headaches and that it was not 
really certain whether or not working with fuels was related 
to the onset of his headaches.  The examiner indicated that 
migraine headaches can begin at any time in a person's life 
and it is hard to pinpoint etiology or cause.  He further 
indicated that he could not really state etiology but could 
state that the veteran suffers from migraines.

The record contains a current diagnosis of migraine 
headaches.  Service medical records do not show treatment for 
migraines; however, on a report of medical history completed 
at the time of his May 1997 separation examination, the 
veteran indicated "frequent or severe headaches."  On a 
continuation form, the medical examiner noted "severe 
migraine headaches, first occurred 1994, last occurrence 
1997, weekly, treated with over the counter medication, good 
results, NCNS."  Neurological examination was reported as 
normal and no abnormalities were noted.  

The February 1998 VA examiner supplied, at best, an equivocal 
opinion regarding the etiology of the veteran's headaches.  
Notwithstanding, the record shows that the veteran complained 
of headaches at separation, filed a claim for headaches 
shortly after discharge, and was diagnosed as having migraine 
headaches approximately seven months after discharge.  
Although the veteran is not competent to diagnose his 
headaches as "migraines" or to render an opinion regarding 
their etiology, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), he is competent to report that he had headaches 
during service.  

Accordingly, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
migraine headaches is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

Maxillary Sinusitis

The veteran contends that he is entitled to service 
connection for maxillary sinusitis.  The RO originally 
adjudicated the veteran's service connection claim based on 
exposure to asbestos.  In his July 1998 VA Form 9, the 
veteran stated that he did not claim that asbestos caused his 
sinusitis.  In December 2004, the veteran's representative 
asked that the veteran's claim for service connection for 
maxillary sinusitis be reconsidered on the basis of his 
occupation as a fuel handler.  

Service medical records indicate that the veteran was seen in 
October 1993 with complaints related to his left ear.  
Physical examination revealed some sinus drainage.  A review 
of service medical records is otherwise negative for any 
complaints, diagnosis, or treatment for sinusitis.  

The veteran underwent a VA respiratory examination in 
February 1998.  He reported frequent upper respiratory 
infections and chest colds for the past 4-5 years.  He has a 
hacking dry cough with occasional shortness of breath and 
scanty white, and at times yellowish sputum, associated with 
nasal stuffiness and partial obstruction with discharge.  He 
has had some soreness behind his eyes that he describes as 
headaches.  He takes analgesics for the pain.  On physical 
examination there was minimal postnasal and nasal mucoid 
discharge.  Sinus x-rays revealed mucosal thickening and 
clouding of the left maxillary sinus, without air-fluid 
level, suggestive of left maxillary sinusitis.  Diagnosis 
included chronic left maxillary sinusitis with most likely 
sinus headaches.  VA outpatient records also show complaints 
of plugged sinuses.  

On review, the record contains evidence of current maxillary 
sinusitis and the Board acknowledges the veteran was 
diagnosed with sinusitis within one year after discharge.  
Notwithstanding, sinusitis is not a chronic disease subject 
to presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service medical records are negative for any 
evidence of chronic sinusitis and on separation examination, 
the sinuses were determined to be normal.  On the 
accompanying report of medical history, the veteran 
specifically denied having sinusitis.  Further, there is no 
medical evidence that suggests a relationship between the 
veteran's in-service occupation as a fuel handler and the 
currently diagnosed sinusitis.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection and it is denied.  


ORDER

For the period prior to July 29, 1999, an evaluation in 
excess of 20 percent for service-connected low back 
disability is denied.

For the period from July 30, 1999 to April 28, 2002, an 
evaluation in excess of 40 percent for service-connected low 
back disability is denied.  

For the period beginning April 29, 2002, an evaluation in 
excess of 60 percent for service-connected low back 
disability is denied.  

An evaluation in excess of 10 percent for tinnitus, left ear 
is denied. 

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for migraine headaches is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

Service connection for maxillary sinusitis is denied.  


REMAND

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection will also be 
presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2004), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.  

Service medical records indicate that the veteran was 
diagnosed with left ear hearing loss and was placed on a 
profile and removed from hazardous noise environments at 
various times during his active military service.  On 
separation examination in May 1997, the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
25
40
30
25
15

The veteran underwent a VA audiometric examination in 
December 1997.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
15
15
15
10

In March 2004, the veteran's representative argued that the 
December 1997 VA examination report did not indicate when the 
diagnostic equipment was calibrated and that given the 
disparity between the results of in-service audiometric 
examinations and the current VA examination, that it was 
reasonable to assume the VA's equipment was out of 
calibration and that the VA examination was inadequate.  

On review, the separation examination revealed a hearing loss 
disability for VA purposes at 1000 hertz in the left ear.  
Results of the VA examination approximately seven months 
later did not reveal a hearing loss for VA purposes.  The 
Board notes that the December 1997 VA examiner did not have 
the veteran's claims folder available for review and given 
the disparity between the two examinations, the Board agrees 
that additional examination is warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination.  If the veteran 
is diagnosed with a hearing loss 
disability for VA purposes, the examiner 
should provide an opinion, based on a 
review of all the evidence, as to whether 
it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current hearing loss disability 
was incurred in or aggravated during the 
veteran's active service and/or the 
result of noise exposure therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


